Exhibit 10.2
CRACKER BARREL OLD COUNTRY STORE, INC.


2002 OMNIBUS INCENTIVE COMPENSATION PLAN
 
(As amended through November 25, 2008)
 
1.           PURPOSE.


The purpose of the Cracker Barrel Old Country Store, Inc. 2002 Omnibus Incentive
Compensation Plan (the “Plan”) is to provide motivation to Employees of the
Company and its Subsidiaries and Affiliates to put forth maximum efforts toward
the continued growth, profitability, and success of the Company and its
Subsidiaries and Affiliates by providing incentives to such Employees through
the ownership and performance of Common Stock of the Company.  Toward this
objective, the Committee may grant stock options, SAR, Stock Awards, performance
shares, cash bonuses and other incentive awards to Employees of the Company and
its Subsidiaries and Affiliates on the terms and subject to the conditions set
forth in the Plan. In addition, this Plan is intended to enable the Company to
effectively attract, retain and reward Outside Directors by providing for grants
of Outside Director Awards to Outside Directors.


2.           DEFINITIONS.


2.1           “Affiliate” means any entity (other than the Company and any
Subsidiary) that is designated by the Board as a participating employer under
the Plan, provided that the Company directly or indirectly owns at least 20% of
the combined voting power of all classes of stock of that entity or at least 20%
of the ownership interests in that entity.
 
2.2           “Award” means any form of stock option, SAR, Stock Award,
performance shares, cash bonus or other incentive award granted under the Plan,
whether singly, in combination, or in tandem, to a Participant by the Committee
pursuant to terms, conditions, restrictions and limitations, if any, as the
Committee may establish by the Award Notice or otherwise.
 
2.3           “Award Notice” means a written notice from the Company to a
Participant that establishes the terms, conditions, restrictions, and
limitations applicable to an Award in addition to those established by the Plan
and by the Committee’s exercise of its administrative powers.
 
2.4           “Board” means the Board of Directors of the Company.
 
2.5           “Cause” means matters which, in the judgment of the Committee,
constitute any one or more of the following: (i) intoxication while on the job;
(ii) theft or dishonesty in the conduct of the Company’s business; (iii) willful
neglect or negligence in the management of the Company’s business, or violation
of Company race or gender anti-harassment policies; (iv) violence that results
in personal injury; or (v) conviction of a crime involving moral turpitude.
 
2.6           “Change In Control” means the happening of any of the following:
 
a.  any person or entity, including a “group” as defined in Section 13(d)(3) of
the Exchange Act, other than the Company or a wholly-owned Subsidiary, or any
employee benefit plan of the Company or any Subsidiary, becomes the beneficial
owner of the Company’s securities having 50% or more of the combined voting
power of the then outstanding securities of the Company that may be cast for the
election of directors of the Company (other than as a result of an issuance of
securities initiated by the Company in the ordinary course of business); or
 
-1-

--------------------------------------------------------------------------------


b.  as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sales of assets or contested election, or
any combination of the foregoing transactions, after the transaction less than a
majority of the combined voting power of the then outstanding securities of the
Company, or any successor corporation or cooperative or entity, entitled to vote
generally in the election of the directors of the Company, or other successor
corporation or other entity, are held in the aggregate by the holders of the
Company’s securities who immediately prior to the transaction had been entitled
to vote generally in the election of directors of the Company; or
 
c.  during any period of 2 consecutive years, individuals who at the beginning
of the period constitute the Board cease for any reason to constitute at least a
majority of the Board, unless the election, or the nomination for election by
the Company’s shareholders, of each director of the Company first elected during
the relevant 2-year period was approved by a vote of at least 2/3 of the
directors of the Company then still in office who were directors of the Company
at the beginning of that period.
 
2.7           “Change In Control Price” means the highest closing price (or, if
the shares are not traded on an exchange, the highest last sale price or closing
“asked” price) per share paid for the purchase of Common Stock in a national
securities market during the 60-day period ending on the date the Change In
Control occurs (or, where applicable, the occurrence of the Potential Change in
Control event), as determined by the Committee.
 
2.8           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
 
2.9           “Committee” means the Compensation Committee of the Board, or any
other committee designated by the Board, authorized to administer the Plan under
Section 3 of this Plan. The Committee shall consist of not less than 2 members
who shall be appointed by, and shall serve at the pleasure of, the Board. It is
intended that the directors appointed to serve on the Committee shall be
“independent” as defined by the Company from time to time, and that they shall
be “non-employee directors” (within the meaning of Rule 16b-3 under the Exchange
Act) and “outside directors” (within the meaning of Code Section 162(m) and its
related regulations).  However, the mere fact that a Committee member fails to
qualify under any of the foregoing requirements shall not invalidate any Award
made by the Committee if the Award is otherwise validly made under the Plan.
 
2.10           “Common Stock” means the $0.01 par value common stock of the
Company.
 
2.11           “Company” means Cracker Barrel Old Country Store, Inc. or any
successor.
 
2.12           “Covered Employee” means an individual who is, with respect to
the Company, an individual defined in Code Section 162(m)(3).
 
2.13           “Disability” has the same meaning as provided in the long-term
disability plan or policy maintained by the Company or if applicable, most
recently maintained, by the Company or if applicable, a Subsidiary or Affiliate,
for the Participant, whether or not that Participant actually receives
disability benefits under the plan or policy.  If no long-term disability plan
or policy was ever maintained on behalf of Participant or if the determination
of Disability relates to an incentive stock option (within the meaning of
Section 8 of this Plan), Disability means Permanent and Total Disability as
defined in Section 22(e)(3) of the Code.  In a dispute, the determination
whether a Participant has suffered a Disability will be made by the Committee
and may be supported by the advice of a physician competent in the area to which
that Disability relates.
 
-2-

--------------------------------------------------------------------------------


2.14           “Effective Date” is defined in Section 6.
 
2.15           “Employee” means an employee of the Company, a Subsidiary or an
Affiliate.
 
2.16           “Exchange Act” means the Securities and Exchange Act of 1934, as
amended from time to time.
 
2.17           “Fair Market Value” with respect to the Common Stock, as of any
given date, unless otherwise determined by the Committee in good faith, means
the reported closing sale price of a share of Common Stock on the automated
quotation system or other market or exchange that is the principal trading
market for the Common Stock, or if no sale of a share of Common Stock is so
reported on that date, the fair market value of a share of Common Stock as
determined by the Committee in good faith.
 
2.18           “Immediate Family” means any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, and includes
adoptive relationships.
 
2.19           “Outside Director” means a member of the Board who is not an
officer or employee of the Company or any Subsidiary or Affiliate of the
Company.
 
2.20           “Outside Director Award” means either a Director Option or a
Director Stock Award or combination thereof awarded to an Outside Director under
Section 27.
 
2.21           “Participant” means any individual to whom an Award has been
granted by the Committee under this Plan.
 
2.22           “Potential Change in Control” means the happening of any one of
the following:
 
a.  the approval by shareholders of an agreement by the Company which would
result in a Change in Control of the Company when consummated; or
 
b.  the acquisition of beneficial ownership, directly or indirectly, by any
entity, person or group (other than the Company or a Subsidiary or any Company
or Subsidiary employee benefit plan, including any trustee of the plan acting as
trustee) of securities of the Company representing 25% or more of the combined
voting power of the then outstanding securities of the Company (without being
accompanied by a formal statement or public filing disclaiming any intention to
obtain or exercise control of the Company) and the adoption by the Committee of
a resolution to the effect that a Potential Change in Control of the Company has
occurred for purposes of this Plan.
 
2.23           “Qualified Performance-Based Award” means (i) any stock option or
SAR granted under the Plan, or (ii) any other Award that is intended to qualify
for the Section 162(m) Exemption and is made subject to performance goals based
on Qualified Performance Measures as set forth in Section 13.
 
2.24           “Qualified Performance Measures” means 1 or more of the
performance measures listed in Section 13.2 upon which performance goals for
certain Qualified Performance-Based Awards may be established by the Committee.
 
2.25           “SAR” is an Award that shall entitle the recipient to receive a
payment equal to the appreciation in value of a stated number of shares of
Common Stock from the price established in the Award to the market value of that
number of shares of Common Stock on the date of exercise.
 
-3-

--------------------------------------------------------------------------------


2.26           “Section 162(m) Exemption” means the exemption from the
limitation on deductibility imposed by Section 162(m) of the Code that is set
forth in Section 162(m)(4)(C) of the Code or any successor provision thereto.
 
2.27           “Section 162(m) Cash Maximum” means $5,000,000.
 
2.28           “Section 16 Insider” means a Participant who is subject to the
reporting requirements of Section 16 of the Exchange Act with respect to the
Company.
 
2.29           “Stock Award” means an Award granted pursuant to Section 10 in
the form of shares of Common Stock, restricted shares of Common Stock or Units
of Common Stock.
 
2.30           “Subsidiary” means a corporation or other business entity in
which the Company directly or indirectly has an ownership interest of 50% or
more.
 
2.31           “Unit” means a bookkeeping entry used by the Company to record
and account for the grant of the following Awards until the Award is paid,
canceled, forfeited or terminated, as the case may be: shares of Common Stock,
SARs and performance shares may be expressed in terms of Units of Common Stock.
 
3. 
ADMINISTRATION.



The Plan shall be administered by the Committee.  The Committee shall have the
discretionary authority to: (a) interpret the Plan; (b) establish any rules and
regulations it deems necessary for the proper operation and administration of
the Plan; (c) select Employees to become Participants and receive Awards under
the Plan; (d) determine the form of an Award, whether a stock option, SAR, Stock
Award, performance share, cash bonus, or other incentive award established by
the Committee, the number of shares or Units subject to the Award, all the
terms, conditions, restrictions and limitations, if any, of an Award, including
the time and conditions of exercise or vesting, and the terms of any Award
Notice; (e) determine whether Awards should be granted singly, in combination or
in tandem; (f) grant waivers of Plan terms, conditions, restrictions and
limitations; (g) accelerate the vesting, exercise or payment of an Award or the
performance period of an Award in the event of a Participant’s termination of
employment or when that action or actions would be in the best interests of the
Company; (h) establish such other types of Awards, besides those specifically
enumerated in Section 2.2, which the Committee determines are consistent with
the Plan’s purpose; and (i) take all other action it deems necessary or
advisable for the proper operation or administration of the Plan.  Subject to
Section 24, the Committee also shall have the authority to grant Awards in
replacement of Awards previously granted under the Plan or any other executive
compensation plan of the Company or a Subsidiary.  All determinations of the
Committee shall be made by a majority of its members, and its determinations
shall be final, binding and conclusive on all persons, including the Company and
Participants.


The Committee, in its discretion, may delegate its authority and duties under
the Plan to the Chief Executive Officer or to other senior officers of the
Company under conditions and limitations the Committee may establish; however,
only the Committee may select, grant, and establish the terms of Awards to
Section 16 Insiders or Covered Employees.


Notwithstanding the general authority granted in this Section 3, the Committee
(and any delegate of the Committee) has no authority to determine terms or
conditions of Outside Director Awards, which shall be governed solely by Section
27 of this Plan.


-4-

--------------------------------------------------------------------------------


4.  
ELIGIBILITY.



Any Employee is eligible to become a Participant in the Plan.  Outside Directors
are eligible to receive awards only pursuant to Section 27 and not pursuant to
any other provisions of this Plan.


5.  
NUMBER OF SHARES AVAILABLE.



The maximum number of shares of Common Stock that shall be available for grant
of Awards under the Plan (including incentive stock options) during its term
shall not exceed [4.5] million shares, subject to adjustment as provided in
Section 19.  Any shares of Common Stock related to Awards that are settled in
cash in lieu of Common Stock shall be available again for grant under the
Plan.  Similarly, any shares of Common Stock related to Awards that terminate by
expiration, forfeiture, cancellation or otherwise without the issuance of the
related shares or are exchanged with the Committee’s permission for Awards not
involving Common Stock, shall be available again for grant under the Plan.
Further, any shares of Common Stock that are used by a Participant for the full
or partial payment to the Company of the purchase price of Common Stock upon
exercise of a stock option, or for withholding taxes due as a result of that
exercise, shall again be available for Awards under the Plan.  Notwithstanding
any provision in the Plan to the contrary, the maximum number of shares of
Common Stock with respect to 1 or more options and/or SARs that may be granted
during any 1 calendar year under the Plan to any 1 Participant shall be 300,000.
 For purposes of this limitation, forfeited, canceled or repriced shares granted
to a Participant in any given calendar year shall continue to be counted against
the maximum number of shares that may be granted to that Participant in that
calendar year.  The maximum fair market value of any Awards (other than options,
SARs and cash bonuses) that may be received by a Participant (less any
consideration paid by the Participant for that Award) during any 1 calendar year
under the Plan shall be the equivalent value of 300,000 shares of Common Stock
as of the first business day of such calendar year. The shares of Common Stock
available for issuance under the Plan may be authorized and unissued shares.


6.  
EFFECTIVE DATE; TERM.



The Plan shall become effective as of the date upon which it is approved by the
shareholders of the Company (the “Effective Date”).  No Awards or Outside
Director Awards shall be exercisable or payable before the Plan becomes
effective.  This Plan shall remain in effect until terminated by action of the
Board.


7.  
PARTICIPATION.



The Committee shall select, from time to time, Participants from those Employees
who, in the opinion of the Committee, can further the Plan’s purposes.  Once a
Participant is selected, the Committee shall determine the type or types of
Awards to be made to the Participant and shall establish in the related Award
Notices the terms, conditions, restrictions and limitations, if any, applicable
to the Awards in addition to those set forth in the Plan and the administrative
rules and regulations issued by the Committee.


8.           STOCK OPTIONS.


8.1           Grants.  Awards may be granted in the form of stock
options.  These stock options may be incentive stock options within the meaning
of Section 422 of the Code, other tax-qualified stock options, or non-qualified
stock options (i.e., stock options that are not incentive or other tax-qualified
stock options), or a combination of any of those.
 
-5-

--------------------------------------------------------------------------------


8.2           Terms and Conditions of Options.  An option shall be exercisable
in whole or in such installments and at the times determined by the
Committee.  The Committee also shall determine the performance or other
conditions, if any, which must be satisfied before all or part of an option may
be exercised. The price at which Common Stock may be purchased upon exercise of
a stock option shall be established by the Committee, but such price shall not
be less than 100% (or, in the case of any employee who owns stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or of any of its Subsidiaries, not less than 110%) in the case of
incentive stock options, and not less than 85% (or, in the case of a Covered
Employee, not less than 100%) in the case of other stock options, of the Fair
Market Value of the Common Stock on the date of the stock option grant.  Each
stock option shall expire not later than 10 years (or, in the case of an
Employee who owns stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or any of its Subsidiaries, not
later than 5 years) from its date of grant.
 
8.3           Restrictions Relating to Incentive Stock Options.  Stock options
issued in the form of incentive stock options shall, in addition to being
subject to all applicable terms, conditions, restrictions and limitations
established by the Committee, comply with Section 422 of the Code. Accordingly,
incentive stock options may only be granted to Employees who are employees of
the Company or a Subsidiary, and the aggregate market value (determined at the
time the option was granted) of the Common Stock with respect to which incentive
stock options are exercisable for the first time by a Participant during any
calendar year (under the Plan or any other plan of the Company or any of its
Subsidiaries) shall not exceed $100,000 (or other limit required by the
Code).  Each incentive stock option shall expire not later than 10 years from
its date of grant.
 
8.4           Additional Terms and Conditions.  The Committee may, by way of the
Award Notice or otherwise, establish other terms, conditions, restrictions and
limitations, if any, on any stock option Award, provided they are not
inconsistent with the Plan. Without limiting the generality of the foregoing,
options may provide for the automatic granting of new options at the time of
exercise.
 
8.5           Exercise.  The Committee shall determine the methods by which the
exercise price of an option may be paid, the form of payment, including, without
limitation, cash, shares of Common Stock, or other property (including “cashless
exercise” arrangements, so long as they do not in any way conflict with the
requirements of applicable law), and the methods by which shares of Common Stock
shall be delivered or deemed to be delivered by Participants; however, if shares
of Common Stock are used to pay the exercise price of a stock option, those
shares must have been held by the Participant for at least 6 months (or any
shorter or longer period necessary to avoid a charge to the Company’s earnings
for financial reporting purposes).
 
9.           STOCK APPRECIATION RIGHTS.


9.1           Grants.  Awards may be granted in the form of SARs. The SAR may be
granted in tandem with all or a portion of a related stock option under the Plan
(“Tandem SARs”), or may be granted separately (“Freestanding SARs”).  A Tandem
SAR may be granted either at the time of the grant of the related stock option
or at any time thereafter during the term of the stock option.  In the case of
SARs granted in tandem with stock options granted prior to the grant of the
SARs, the appreciation in value is the difference between the option price of
the related stock option and the Fair Market Value of the Common Stock on the
date of exercise.  The number of SARs granted may never exceed the lesser of the
number of shares of Common Stock still available under the Plan at the time of
the SAR grant or 625,000.
 
9.2           Terms and Conditions of Tandem SARs.  A Tandem SAR shall be
exercisable to the extent, and only to the extent, that the related stock option
is exercisable, and the “exercise price” of that
 
-6-

--------------------------------------------------------------------------------


SAR (the base from which the value of the SAR is measured at its exercise) shall
be the option price under the related stock option.  If a related stock option
is exercised as to some or all of the shares covered by the Award, the related
Tandem SAR, if any, shall be canceled automatically to the extent of the number
of shares covered by the stock option exercise.  Upon exercise of a Tandem SAR
as to some or all of the shares covered by the Award, the related stock option
shall be canceled automatically to the extent of the number of shares covered by
the exercise.
 
9.3           Terms and Conditions of Freestanding SARs.  Freestanding SARs
shall be exercisable in whole or in the installments and at the times determined
by the Committee.  Freestanding SARs shall have a term specified by the
Committee, in no event to exceed 10 years.  The exercise price of a Freestanding
SAR shall also be determined by the Committee; however, that price shall not be
less than 100% of the Fair Market Value of the Common Stock on the date of the
Freestanding SAR grant.  The Committee also shall determine the performance or
other conditions, if any, that must be satisfied before all or part of a
Freestanding SAR may be exercised.
 
9.4           Deemed Exercise.  The Committee may provide that an SAR shall be
deemed to be exercised at the close of business on the scheduled expiration date
of the affected SAR if at that time the SAR by its terms remains exercisable
and, if so exercised, would result in a payment to the holder of the SAR.
 
9.5           Additional Terms and Conditions.  The Committee may, by way of the
Award Notice or otherwise, determine such other terms, conditions, restrictions
and limitations, if any, of any SAR Award, provided they are not inconsistent
with the Plan.
 
10.           STOCK AWARDS.
 
10.1           Grants.  Awards may be granted in the form of Stock Awards.
 Stock Awards shall be awarded in such numbers and at such times during the term
of the Plan as the Committee shall determine. Stock Awards may be actual shares
of Common Stock or the economic equivalent thereof (“Stock Award Units”).  The
total number of Stock Award Units granted at any time may not exceed the lesser
of the number of shares of Common Stock available for grant at the time of the
Stock Award Unit grant or 625,000.
 
10.2           Award Restrictions.  Stock Awards shall be subject to terms,
conditions, restrictions, and limitations, if any, the Committee deems
appropriate including, without limitation, restrictions on transferability and
continued employment of the Participant.  The Committee also shall determine the
performance or other conditions, if any, that must be satisfied before all or
part of the applicable restrictions lapse.
 
10.3           Rights as Shareholder.  During the period in which any restricted
shares of Common Stock are subject to restrictions imposed pursuant to Section
10.2, the Committee may, in its discretion, grant to the Participant to whom
restricted shares have been awarded all or any of the rights of a shareholder
with respect to those shares, including, without limitation, the right to vote
those shares and to receive dividends.
 
10.4           Evidence of Award.  Any Stock Award granted under the Plan may be
evidenced in any manner the Committee deems appropriate, including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates.
 
-7-

--------------------------------------------------------------------------------


11.           PERFORMANCE SHARES.
 
11.1           Grants.  Awards may be granted in the form of performance shares.
“Performance shares” in this Plan mean shares of Common Stock or Units which are
expressed in terms of Common Stock and which are subject to Qualified
Performance Measures as discussed in Section 11.2.
 
11.2           Performance Criteria.  The award of performance shares shall be
contingent upon the attainment during a performance period of certain Qualified
Performance Measures.  The length of the performance period, the performance
objectives to be achieved during the performance period, and the measure of
whether and to what degree the objectives have been attained shall be
conclusively determined by the Committee in the exercise of its absolute
discretion.  Performance objectives may be revised by the Committee, at times it
deems appropriate during the performance period, in order to take into
consideration any unforeseen events or changes in circumstances.
 
11.3           Additional Terms and Conditions.  The Committee may, by way of
the Award Notice or otherwise, determine other terms, conditions, restrictions
and limitations, if any, of any Award of performance shares, provided they are
not inconsistent with the Plan.
 

12. PLAN CASH BONUSES.

 
While cash bonuses may be granted at any time outside this Plan, cash awards may
also be granted in addition to other Awards granted under the Plan and to cash
awards made outside of the Plan.  Subject to the provisions of the Plan, the
Committee shall have authority to determine the persons to whom cash bonuses
shall be granted and the amount, terms and conditions of those cash bonuses.
 Notwithstanding anything to the contrary in this Plan, no Covered Employee
shall be eligible to receive a cash bonus under the Plan in excess of the
Section 162(m) Cash Maximum in any fiscal year; and no cash bonus shall be
granted pursuant to this Plan to any Covered Employee unless the cash bonus
constitutes a Qualified Performance-Based Award in accordance with the
provisions of Section 13.
 

13. PERFORMANCE GOALS FOR CERTAIN SECTION 162(m) AWARDS.

 
13.1           162(m) Exemption.  This Plan shall be operated to ensure that all
stock options and SARs granted hereunder to any Covered Employee qualify for the
Section 162(m) Exemption.
 
13.2           Qualified Performance-Based Awards.  When granting any Award
other than stock options or SARs, the Committee may designate the Award as a
Qualified Performance-Based Award, based upon a determination that the recipient
is or may be a Covered Employee with respect to that Award, and the Committee
wishes the Award to qualify for the Section 162(m) Exemption.  If an Award is so
designated, the Committee shall establish performance goals for the Award within
the time period prescribed by Section 162(m) of the Code based on one or more of
the following Qualified Performance Measures, which may be expressed in terms of
Company-wide objectives or in terms of objectives that relate to the performance
of a Subsidiary or a division, region, department or function within the Company
or a Subsidiary:
 
 
(1)
return on capital, equity, or assets (including economic value created),

 
(2)
productivity,

 
(3)
cost improvements,

 
(4)
cash flow,

 
(5)
sales revenue growth,

 
(6)
net income, earnings per share, or earnings from operations,

 
(7)
quality,

 
-8-

--------------------------------------------------------------------------------


 
(8)
customer satisfaction,

 
(9)
comparable store sales,

 
(10)
stock price or total shareholder return;

 
(11)
satisfaction of specified business expansion goals;

 
(12)
diversity goals;

 
(13)
turnover;

 
(14)
specified objective social goals;

 
(15)
hiring or retention of high-potential employees or executives;

 
(16)
growth in locations; or

 
(17)
brand positioning goals.



Measurement of the Company’s performance against the goals established by the
Committee shall be objectively determinable, and to the extent goals are
expressed in standard accounting terms, performance shall be measured according
to generally accepted accounting principles as in existence on the date on which
the performance goals are established and without regard to any changes in those
principles after that date.


13.3           Performance Goal Conditions.  Each Qualified Performance-Based
Award (other than a stock option or SAR) shall be earned, vested and payable (as
applicable) only upon the achievement of performance goals established by the
Committee based upon one or more of the Qualified Performance Measures, together
with the satisfaction of any other conditions, such as continued employment, the
Committee may determine to be appropriate; however, (i) the Committee may
provide, either in connection with the grant of an Award or by later amendment,
that achievement of the performance goals will be waived upon the death or
Disability of the Participant, and (ii) the provisions of Section 26 shall apply
notwithstanding this sentence.
 
13.4           Certification of Goal Achievement.  Any payment of a Qualified
Performance-Based Award granted with performance goals shall be conditioned on
the written certification of the Committee in each case that the performance
goals and any other material conditions were satisfied.  Except as specifically
provided in Section 13.3, no Qualified Performance-Based Award may be amended,
nor may the Committee exercise any discretionary authority it may otherwise have
under the Plan with respect to a Qualified Performance-Based Award, in any
manner to waive the achievement of the applicable performance goal based on
Qualified Performance Measures or to increase the amount payable under, or the
value of, the Award, or otherwise in a manner that would cause the Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption.
 
14.           PAYMENT OF AWARDS.


At the discretion of the Committee, payment of Awards may be made in cash,
Common Stock, a combination of cash and Common Stock, or any other form of
property the Committee shall determine. In addition, payment of Awards may
include terms, conditions, restrictions and limitations, if any, the Committee
deems appropriate, including, in the case of Awards paid in the form of Common
Stock, restrictions on transfer and forfeiture provisions. Payment of Awards may
be made in a lump sum, or in installments, as determined by the Committee.
 

15. DIVIDEND AND DIVIDEND EQUIVALENTS.

 
If an Award is granted in the form of a Stock Award, stock option, or
performance share, or in the form of any other stock-based grant, the Committee
may choose, at the time of the grant of the Award or any time thereafter up to
the time of the Award’s payment, subject to Section 13.1 of this Plan, to
include as part of the Award in those forms an entitlement to receive dividends
or dividend equivalents with
 
-9-

--------------------------------------------------------------------------------


respect to Stock Awards, performance shares, or options which are vested,
subject to terms, conditions, restrictions and limitations, if any, the
Committee may establish. Dividends and dividend equivalents shall be paid in a
form and manner (i.e., lump sum or installments), and at a time or times the
Committee shall determine.  All dividends or dividend equivalents that are not
paid currently may, at the Committee’s discretion, accrue interest, be
reinvested in additional shares of Common Stock or, in the case of dividends or
dividend equivalents credited in connection with performance shares, be credited
as additional performance shares and paid to the Participant if and when, and to
the extent that, payment is made pursuant to that Award.
 

16. DEFERRAL OF AWARDS.

 
At the discretion of the Committee, payment of a Stock Award, performance share,
dividend, dividend equivalent, or any portion thereof may be deferred by a
Participant until a time the Committee may establish.  All deferrals shall be
accomplished by the delivery of a written, irrevocable request by the
Participant prior to the time payment would otherwise be made, on a form
provided by the Company.  Further, all deferrals shall be made in accordance
with administrative guidelines established by the Committee to ensure that
deferrals comply with all applicable requirements of the Code and its
regulations.  Deferred payments shall be paid in a lump sum or installments, as
determined by the Committee.  The Committee also may credit interest, at rates
to be determined by the Committee, on cash payments that are deferred and credit
dividends or dividend equivalents on deferred payments denominated in the form
of Common Stock.  The Committee also may, in its discretion, require deferral of
payment of any Award or portion of it, if payment of the Award would, or could
in the reasonable estimation of the Committee, result in the Participant
receiving compensation in excess of the maximum amount deductible by the Company
under the provisions of Code Section 162(m), as amended.  Notwithstanding the
foregoing, no Award under this Plan (or modification thereof) shall provide for
deferral of compensation that does not comply with Section 409A of the Code
unless the Committee, at the time of grant, specifically provides that the Award
is not intended to comply with Section 409A of the Code.  Notwithstanding any
provision of this Plan to the contrary, if one or more of the payments or
benefits received or to be received by a Participant pursuant to an Award would
cause the Participant to incur any additional tax or interest under Section 409A
of the Code, the Committee may reform such provision to maintain to the maximum
extent practicable the original intent of the applicable provision without
violating the provisions of Section 409A of the Code.
 

17. TERMINATION OF EMPLOYMENT.

 
If a Participant’s employment with the Company or a Subsidiary or Affiliate
terminates for Cause or for a reason other than death, Disability, retirement,
or any other approved reason, all unexercised, unearned, and unpaid Awards,
including without limitation, Awards earned but not yet paid, all unpaid
dividends and dividend equivalents, and all interest accrued on the foregoing
shall be canceled or forfeited, as the case may be, unless the Participant’s
Award Notice provides otherwise.  The Committee shall have the authority to
promulgate rules and regulations to (i) determine what events constitute
Disability, retirement or termination for an approved reason for purposes of the
Plan, and (ii) determine the treatment of a Participant under the Plan in the
event of a Participant’s death, Disability, retirement or termination for an
approved reason.
 

18. NO ASSIGNMENT.

 
No Awards (other than unrestricted Stock Awards) or any other payment under the
Plan shall be subject in any manner to alienation, anticipation, sale, transfer
(except by will or the laws of descent and distribution), assignment, pledge, or
encumbrance; however, the Committee may (but need not) permit other transfers
where the Committee concludes that transferability (i) does not result in
accelerated
 
-10-

--------------------------------------------------------------------------------


taxation, (ii) does not cause any option intended to be an incentive stock
option to fail to be described in Code Section 422(b), and (iii) is otherwise
appropriate and desirable, taking into account any state or federal securities
laws applicable to transferable Awards.  During the lifetime of the Participant
no Award shall be payable to or exercisable by anyone other than the Participant
to whom it was granted, other than (a) the duly appointed conservator or other
lawfully designated representative of the Participant in the case of a permanent
Disability involving a mental incapacity or (b) the transferee in the case of an
Award transferred in accordance with the preceding sentence.
 

19. CAPITAL ADJUSTMENTS.

 
The number and price of shares of Common Stock covered by each Award and Outside
Director Award and the total number of shares of Common Stock that may be
awarded under the Plan shall be proportionately adjusted to reflect any stock
dividend, stock split or share combination of the Common Stock or any
recapitalization of the Company.  In the event of any merger, consolidation,
reorganization, liquidation or dissolution of the Company, or any exchange of
shares involving the Common Stock, any Award or Outside Director Award granted
under the Plan shall automatically be deemed to pertain to the securities and
other property to which a holder of the number of Common Stock covered by the
Award or Outside Director Award would have been entitled to receive in
connection with any such event.  The Committee shall have the sole discretion to
make all interpretations and determinations required under this section to the
extent it deems equitable and appropriate.  It is the intent of any such
adjustment that the value of the Awards or Outside Director Awards held by the
Participants or Outside Directors, as the case may be, immediately following the
change is the same as that value immediately prior to the change.
 

20. WITHHOLDING TAXES.

 
The Company shall have the power and the right to deduct or withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy Federal,
state, and local taxes (including the Participant’s FICA obligation) required by
law to be withheld with respect to any taxable event arising as a result of this
Plan.  With respect to withholding required upon any taxable event, the Company
may elect in its discretion, and Participants may elect, subject to the approval
of the Committee, to satisfy the withholding requirement, in whole or in part,
by withholding or having the Company withhold shares of Common Stock having a
Fair Market Value on the date the tax is to be determined equal to the minimum
statutory total tax which could be imposed on the transaction.  All elections by
Participants shall be irrevocable, made in writing, and signed by the
Participant.
 

21. NONCOMPETITION; CONFIDENTIALITY.

 
For purposes of this Section 21, “Company” shall include any Subsidiary or
Affiliate employing the Participant.  A Participant will not, without the
written consent of the Company, either during or after his or her employment by
the Company, disclose to anyone or make use of any confidential information
which he or she has acquired during his or her employment relating to any of the
business of the Company, except as such disclosure or use may be required in
connection with his or her work as an employee of Company, or as demanded by a
subpoena issued by a court of competent jurisdiction, if the Participant gives
notice of the demand to the Company as soon as reasonably possible after receipt
of the subpoena.  The confidential information of the Company includes, but is
not limited to, all technology, recipes, business systems and styles, customer
lists and all other Company proprietary information not generally known to the
public.  During Participant’s employment by the Company, he or she will not,
either as principal, agent, consultant, employee or otherwise, engage in any
work or other activity in competition with the Company in the field or fields in
which he or she has worked for the Company.  Unless the Award Notice specifies
otherwise, a Participant shall forfeit all rights under this Plan to any
unexercised or unpaid Awards or to the deferral of any Award, dividend, or
dividend equivalent, if, in the
 
-11-

--------------------------------------------------------------------------------


determination of the Committee, the Participant has violated the Agreement set
forth in this Section 21, and in that event any further payment, deferral of
payment, or other action with respect to any Award, dividend, or dividend
equivalent shall be made or taken, if at all, in the sole discretion of the
Committee.
 

22.  REGULATORY APPROVALS AND LISTINGS.

 
Notwithstanding anything contained in the Plan to the contrary, the Company
shall have no obligation to issue or deliver certificates of Common Stock
evidencing Stock Awards or any other Award resulting in the payment of Common
Stock prior to (a) the obtaining of any approval from any governmental agency
which the Company shall, in its sole discretion, determine to be necessary or
advisable, (b) the admission of the shares to quotation or listing on the
automated quotation system or stock exchange on which the Common Stock may be
listed, and (c) the completion of any registration or other qualification of the
shares under any State or Federal law or ruling of any governmental body that
the Company shall, in its sole discretion, determine to be necessary or
advisable.
 

23. PLAN AMENDMENT.

 
Except as provided in Section 26, the Board or the Committee may, at any time
and from time to time, suspend, amend, modify, or terminate the Plan without
shareholder approval; however, if an amendment to the Plan would, in the
reasonable opinion of the Board or the Committee, either (i) result in repricing
stock options or otherwise increase the benefits accruing to Participants or
Outside Directors, (ii) increase the number of shares of Common Stock issuable
under the Plan, or (iii) modify the requirements for eligibility, then that
amendment shall be subject to shareholder approval; and, the Board or Committee
may condition any amendment or modification on the approval of shareholders of
the Company if that approval is necessary or deemed advisable to (i) permit
Awards to be exempt from liability under Section 16(b) of the Exchange Act, (ii)
to comply with the listing or other requirements of an automated quotation
system or stock exchange, or (iii) to satisfy any other tax, securities or other
applicable laws, policies or regulations.
 

24.  AWARD AMENDMENTS.

 
Except as provided in Section 26, the Committee may amend, modify or terminate
any outstanding Award or Outside Director Award without approval of the
Participant or Outside Director, as applicable; however:
 
a.  except as otherwise provided in Section 21, subject to the terms of the
applicable Award Notice, an amendment, modification or termination shall not,
without the Participant’s or Outside Director’s consent, as applicable, reduce
or diminish the value of the Award or Outside Director Award determined as if
the Award or Outside Director Award had been exercised, vested, cashed in (at
the spread value in the case of stock options or SARs) or otherwise settled on
the date of that amendment or termination;


b.  the original term of any stock option or SAR may not be extended without the
prior approval of the shareholders of the Company;


c.  except as otherwise provided in Section 19, the exercise price of any stock
option or SAR may not be reduced, directly or indirectly, without the prior
approval of the shareholders of the Company; and


-12-

--------------------------------------------------------------------------------


d.  no termination, amendment, or modification of the Plan shall adversely
affect any Award or Outside Director Awards previously granted under the Plan,
without the written consent of the affected Participant or Outside Director.


25.           GOVERNING LAW.


This Plan shall be governed by and construed in accordance with the laws of the
State of Tennessee, except as superseded by applicable Federal law.
 
-13-

--------------------------------------------------------------------------------


26.           CHANGE IN CONTROL.


Subject to the limitations set forth in this Section 26, but only if and to the
extent determined by the Committee or the Board at or after the affected award
or grant and subject to any right of approval expressly reserved by the
Committee or the Board at the time of the determination, in case of a Change in
Control or a Potential Change in Control, the following provisions shall apply
to any Award which has not previously terminated or expired:
 
a.  any SAR and any stock option or Outside Director Award awarded under this
Plan that is not previously vested and exercisable shall become fully vested and
exercisable;


b.  the restrictions applicable to any Award which are not already vested under
the Plan shall lapse, and those existing shares and awards shall be deemed fully
vested;


c.  unless otherwise determined by the Board or by the Committee in its sole
discretion prior to any Change in Control, the value of all vested outstanding
stock options, SARs, Outside Director Awards and other Awards, shall be cashed
out on the basis of the Change in Control Price as of the date the Change in
Control or Potential Change in Control is determined to have occurred (or other
date determined by the Board or Committee prior to the Change in Control);


d.  the Board or the Committee may impose additional conditions on the
acceleration or valuation of any Award in the applicable Award Notice; and


e.  for purposes of making payment to Participants in connection with
performance shares, each performance period for which the Committee has granted
performance shares (a “current performance period”) shall be treated as
terminating upon the date the Change in Control or Potential Change in Control
is determined to have occurred (or other date determined by the Board or
Committee prior to the Change in Control), and for each current performance
period and each completed performance period for which the Committee has not on
or before that date made a determination as to whether and what degree the
performance objectives for the period have been attained (a “completed
performance period”), it shall be assumed that the performance objectives have
been attained at a level of 100% or the equivalent. If the Participant is
participating in one or more current performance periods, he or she shall be
considered to have earned and, therefore, be entitled to receive that prorated
portion of the Awards previously granted for each of those performance periods.
The prorated portion shall be determined by multiplying the number of
performance shares granted to the Participant by a fraction, the numerator of
which is the total number of whole and partial years (with each partial year
being treated as a whole year) that have elapsed since the beginning of the
performance period, and the denominator of which is the total number of years in
the performance period. A Participant in one or more completed performance
periods shall be considered to have earned and, therefore, be entitled to
receive all the performance shares previously granted during each performance
period.


27.           AWARDS TO OUTSIDE DIRECTORS.


27.1          Application.  The provisions of this Section 27 apply only to
Outside Director Awards made in accordance with this Section.  Except as
expressly set forth herein, the Committee shall have no authority to determine
the timing of or the terms or conditions of any Outside Director Award.
 
-14-

--------------------------------------------------------------------------------


27.2        Awards, Restrictions and Conditions.
 
a.  On the date of each Annual Meeting of Shareholders of the Company following
the Annual Meeting of Shareholders in 2007, unless this Plan has been previously
terminated, each Outside Director who will continue as a director following the
meeting will receive (1) a non-qualified stock option (within the meaning of
Section 8.1) to purchase up to 5,000 shares of Common Stock (a “Director
Option”), (2) a Stock Award of up to 5,000 shares of Common Stock or Units of
Common Stock (a “Director Stock Award”), or (3) any combination of Director
Option or Director Stock Award, each subject to the maximum amounts set forth in
clauses (1) and (2).  The date on which the Annual Meeting of Shareholders
occurs shall be deemed the date of the grant of either a Director Option or a
Director Stock Award.  The exercise price per share of a Director Option shall
equal the Fair Market Value per share of Common Stock on the date of the
grant.  Both Director Options and Director Stock Awards shall vest (and, in the
case of Director Options, become exercisable) in 3 equal annual installments
with the first 1/3 vesting on the first anniversary of the date of the
grant.  Before the end of each fiscal year, the Committee shall designate the
number of shares (or Units) of Common Stock (up to the maximums set forth above)
that will be subject to Director Options and/or Director Stock Awards at
succeeding Annual Meeting of Shareholders.  Unless there is a change in
designation, any designation made in a prior year shall continue until modified
or rescinded.


b.  If any person who was not previously a member of the Board is elected or
appointed an Outside Director prior to the July 31 immediately preceding the
first annual meeting of shareholders following his or her election or
appointment, that Outside Director will receive a Director Option to purchase
5,000 shares of Common Stock.  The date prior to July 31 on which the election
or appointment occurs shall be deemed the date of the grant. The exercise price
per share of a Director Option granted pursuant to this Section 27.2.c. shall
equal the Fair Market Value per share of Common Stock on the date of the
grant.  These options shall vest and become exercisable in 3 equal annual
installments, with the first 1/3 vesting on the first anniversary of the date of
this grant.


c.  No Director Option shall be exercisable prior to vesting.  Each unexercised
Director Option shall expire on the 10th anniversary of the date of grant.


d.  The exercise price of a Director Option may be paid in cash or in shares of
Common Stock which have been owned for at least 6 months (or any shorter or
longer period necessary to avoid a charge to the Company’s earnings for
financial reporting purposes), and including shares of Common Stock subject to a
Director Option.


e.  Outside Director Awards shall not be transferable without the prior written
consent of the Board other than transfers by the Outside Director (i) to a
member of his or her Immediate Family or to a trust for the benefit of the
Outside Director or a member of his or her Immediate Family, directly or by will
or by the laws of descent and distribution, or (ii) to a fund affiliated with
him or her.


f.  Grantees of Outside Director Awards shall receive an Award Notice setting
forth other terms and restrictions as provided in this Plan and, in the case of
a Director Option, the exercise price.


g.  Upon termination of an Outside Director’s service as a Company director, (i)
all Outside Director Awards that are vested and/or exercisable and held by that
Outside Director will remain vested and/or exercisable through their expiration
dates and (ii) all remaining Outside
 
-15-

--------------------------------------------------------------------------------


 
Director Awards held by that Outside Director will vest and/or become
exercisable to the extent of any shares that would have vested and/or become
exercisable within a 12-month period ending on the anniversary date of
termination of service.  Any Director Options which vest under this provision
must be exercised, if at all, within that same 12-month period, unless the
director has qualified for retirement from the Board by reaching at least 50
years of age and having served at least 7 years as a director of the
Company.  After reaching retirement status, a director whose Board service ends
will be permitted to exercise all options vested pursuant to these provisions
until the stated expiration date of the options.  Any unvested Outside Director
Award held by the Outside Director on the date of termination of service will
lapse and be forfeited to the extent that they do not vest and/or become
exercisable pursuant to the preceding sentences. The Board may, in its sole
discretion, elect to accelerate the vesting of any Outside Director Award in
connection with the termination of service of any individual Outside Director.


h.  Outside Director Awards shall be subject to Section 26.  The number of
shares and the exercise price per share of each existing Director Option shall
be adjusted automatically when, and in the same manner as, the number of shares
and the exercise price of Stock Options under Section 19 are adjusted pursuant
to Section 19.  The number of shares underlying potential future Director
Options shall be adjusted automatically when, and in the same manner as, the
number of shares underlying outstanding Stock Options are adjusted pursuant to
Section 19.


i.  The Board, in its sole discretion (and absent other express action, without
affecting the size of future option grants), may reduce the size of any Outside
Director Award prior to grant or to postpone or extend the vesting and
exercisability of any Outside Director Award prior to grant.


28.           NO RIGHT TO EMPLOYMENT OR PARTICIPATION.


Participation in the Plan shall not give any Participant any right to remain in
the employ, or to serve as a director, of the Company or any Subsidiary or
Affiliate. The Company or, in the case of employment with a Subsidiary or
Affiliate, the Subsidiary or Affiliate, reserves the right to terminate the
employment of any Participant at any time. Further, the adoption of this Plan
shall not be deemed to give any Employee or any other individual any right to be
selected as a Participant or to be granted an Award.
 

29. NO RIGHT, TITLE OR INTEREST IN COMPANY ASSETS.

 
The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. No Participant shall have any rights as a shareholder as a result
of participation in the Plan until the date of issuance of a stock certificate
in the Participant’s name, and, in the case of restricted shares of Common
Stock, such rights are granted to the Participant under Section 10.3 hereof. To
the extent any person acquires a right to receive payments from the Company
under the Plan, those rights shall be no greater than the rights of an unsecured
creditor of the Company. In its sole discretion, the Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Common Stock or to make payments in lieu of, or with respect
to, Plan awards. However, unless the Committee determines otherwise with the
express consent of the affected Participant, the existence of any such trusts or
other arrangements is consistent with this “unfunded” status of the Plan.
 

30. SECURITIES LAWS.

 
With respect to Section 16 Insiders, transactions under this Plan are intended
to comply with all applicable conditions of Rule 16b-3 or its successors under
the Exchange Act. To the extent any provision of the Plan or action by the
Committee fails so to comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Committee.


-16-

--------------------------------------------------------------------------------


 

31. REQUIRED WRITTEN REPRESENTATIONS.

 
The Committee may require each person purchasing shares pursuant to a stock
option or other award under the Plan to represent to and agree with the Company
in writing that the optionee or Participant is acquiring any shares of Common
Stock without a view to their distribution. The certificates for shares may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer. All certificates for shares of Common Stock or other
securities delivered under the Plan shall be subject to stop transfer orders and
other restrictions the Committee deems advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Common Stock is then listed, and any applicable Federal
or state securities laws, and the Committee may cause a legend or legends to be
put on any certificates to make appropriate reference to the applicable
restrictions. Each Participant is responsible for fully complying with all
applicable state and federal securities laws and rules and the Company assumes
no responsibility for compliance with any such laws or rules pertaining to a
Participant’s resale of any shares of Common Stock acquired pursuant to this
Plan.
 

32. NON-EXCLUSIVE ARRANGEMENT.

 
Nothing contained in this Plan shall prevent the Board from adopting other or
additional compensation arrangements, subject to shareholder approval if
required; and those arrangements may be either generally applicable or
applicable only in specific cases.
 

33. LIMITS ON LIABILITY AND INDEMNIFICATION.

 
The members of the Committee and the Board shall not be liable to any employee
or other person with respect to any determination made under the Plan in a
manner that is not inconsistent with their legal obligations as members of the
Board. In addition to all other rights of indemnification they may have as
directors or as members of the Committee, the members of the Committee shall be
indemnified by the Company against reasonable expenses, including attorneys’
fees actually and necessarily incurred in connection with the defense of any
action, suit or proceeding, or in connection with any appeal therein, to which
they or any of them may be a party because of any action taken or failure to act
under or in connection with the Plan or any Award granted under it, and against
all amounts paid by them in settlement (provided the settlement is approved by
independent legal counsel selected by the Company) or paid to them in
satisfaction of a judgment in that action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in the action, suit or
proceeding that the Committee member is liable for negligence or misconduct in
the performance of his or her duties. Within 60 days after institution of any
action, suit or proceeding covered by this Section, the Committee member must
inform the Company in writing of the claim and offer the Company the
opportunity, at its own expense, to handle and defend the matter.
 
-17-